Citation Nr: 0843726	
Decision Date: 12/18/08    Archive Date: 12/23/08

DOCKET NO.  97-06 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability of the 
cervical segment of the spine.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from April 1960 to January 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Muskogee, 
Oklahoma.

In June 1999, the veteran provided testimony before the 
undersigned Veterans Law Judge (VLJ) via a vidoeoconference 
hearing.  A transcript of that hearing was produced and has 
been included in the claims folder for review.

When the claim came before the Board in February 2000, the 
issues on appeal involved entitlement to an increased 
evaluation for a lower back disability and entitlement to an 
earlier effective for the awarding of service connection for 
a lower back disability.  In a Decision/Remand, the Board 
found that the evidence did not support the assignment of an 
earlier effective date.  Thus, it denied the veteran's 
request.  With respect to the issue involving an increased 
evaluation, the Board remanded that issue for the purpose of 
obtaining additional medical information.

The veteran was notified of that decision and he appealed to 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court.  The Court subsequently issued an 
Order that vacated and remanded the decision portion of the 
February 2000 Board Decision/Remand.  Following that action, 
the Board issued a new decision on the merits of the 
veteran's claim involving an earlier effective date.  That 
decision was released in September 2002.  That decision was 
not appealed to the Court.

The other issue involving an increased evaluation for a lower 
back disability was finally returned to the Board and in 
February 2005, the Board issued another remand with respect 
to this issue.  Also remanded were the following issues:

Whether new and material evidence has 
been received to reopen a previously 
denied claim of entitlement to service 
connection for a cervical spine disorder.

Whether there is clear and unmistakable 
error in a September 16, 1974, rating 
decision that denied the claim of 
entitlement to service connection for a 
low back decision.

Entitlement to service connection for 
coronary artery disease (CAD), angina 
pectoris, and hypertension, claimed as 
secondary to chronic lumbosacral strain 
with scoliosis.

The Board notes that the issue involved an increased 
evaluation for a lower back was recharacterized as chronic 
lumbosacral strain, scoliosis with osteoarthritis and lumbar 
radiculopathy, on appeal from an initial grant of service 
connection.

It is noted that the Board bifurcated additional issues that 
had come to the Board at that time.  Those issues were 
entitlement to reimbursement of unauthorized medical expenses 
and whether there was clear and unmistakable error in a 
September 9, 2002, Board decision.  These two issues were 
decided by a Board Decision issued in February 2005.

The case was returned to the Board for appellate review.  The 
Board notes that the fourth issue that was listed on the 
Board's February 2005 Remand, that involving the heart, was 
not before the Board on appeal.  The February 2005 Remand 
instructed the RO/Appeals Management Center (AMC) to issue a 
Statement of the Case (SOC) with respect to this issue.  Such 
an SOC was sent to the veteran in April 2006.  The veteran 
had sixty (60) days to respond; said response was not timely 
received and as such, this issue is not before the Board.

The Board then issued a Decision/Remand in December 2007.  In 
that action, the Board denied the increased rating claim and 
the clear and unmistakable error claim.  With respect to the 
third issue, that of new and material evidence, the Board 
found that the veteran had submitted new and material 
evidence sufficient to reopen his claim.  As such, the Board 
reopened the claim and then remanded that issue to the AMC 
for the purpose of obtaining additional medical evidence.  
The claim has since been returned to the Board for action on 
the remaining issue.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The most recent VA Compensation and Pension Exam failed 
to etiologically link the veteran's current neck disability 
with his military service and instead, the examiner 
associated the neck disorder with incidents that occurred 
many years after the veteran's military service.  


CONCLUSION OF LAW

A disability of the cervical segment of the spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.310(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a letter sent to 
the veteran by the AMC in January 2008.  This letter was sent 
to the veteran after the Board reopened the veteran's claim 
and remanded it to the AMC for additional processing.  That 
letter informed the appellant of what evidence was required 
to substantiate the claim for service connection, and of his, 
and VA's, respective duties for obtaining evidence.  The 
appellant was also asked to submit evidence and/or 
information in his possession to the AMC and/or the Board.  

Despite the fact that the notice was provided after the Board 
reopened the veteran's claim, the Board finds that there was 
a "lack of prejudice from improper timing of the notice."  
That is, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the Court held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable AOJ decision on a claim for VA 
benefits.  Here, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  Although notice was provided to the appellant after 
the initial adjudication of the new and material portion of 
the claim, the appellant has not been prejudiced thereby.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.

To explain it in a different way, the Board finds that any 
deficiency in the notice to the claimant or the timing of 
these notices is harmless error.  See Overton v. Nicholson, 
20 Vet. App. 427, 435 (2006) (finding that the Board erred by 
relying on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim . . 
. served to render any pre-adjudicatory section 5103(a) 
notice error non-prejudicial."  Vazquez-Flores.

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following:  (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Sanders; see also Simmons v. 
Nicholson, 487 F. 3d 892 (2007).  

VA has informed the appellant of which evidence he was to 
provide to VA and which evidence VA would attempt to obtain 
on his behalf.  In this regard, the VA sent the appellant 
notice of the VCAA, which spelled out the requirements of the 
VCAA and what the VA would do to assist the appellant.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The appellant was told that he should inform the VA of any 
additional records or evidence necessary for his claim.  The 
Board has fulfilled its duty to assist.  In this instance, 
the VA obtained the veteran's available medical treatment 
records and those other records that the VA was made aware 
thereof.  As such, the VA obtained those records and they 
have been included in the claims folder, available for 
review.

The Board has also considered whether a VA medical 
examination or opinion should be obtained.  See 38 U.S.C.A. § 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2008).  
The record indicates that the Board specifically remanded the 
claim in December 2007 for the purpose of obtaining a medical 
examination with an opinion concerning the etiology of any 
found back disability.  Such an exam was accomplished in 
February 2008 and the results of that examination have been 
included in the claims folder for review.  

Moreover, the appellant was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The appellant was given notice that the VA would help 
him obtain evidence but that it was up to the appellant to 
inform the VA of that evidence.  During the course of this 
appeal, the appellant and his representative have proffered 
documents and statements in support of the veteran's claim.  
It seems clear that the VA has given the appellant every 
opportunity to express his opinions with respect to the issue 
now before the Board and the VA has obtained all known 
documents that would substantiate the appellant's assertions.

Given the foregoing, the Board finds that the AMC/RO has 
substantially complied with the Board's development 
instructions in the Board's latest Remand.  See Dyment v. 
West, 13 Vet. App. 141, 146-47 (1999) (remand not required 
under Stegall v. West, 11 Vet. App. 268 (1998) where the 
Board's remand instructions were substantially complied 
with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal, the veteran was provided with Dingess-
type notice via the letter sent to him by the AMC in January 
2008.  This letter specifically discussed the contents of 
Dingess and how the Dingess case could affect the veteran's 
case.  Because this notice has been provided, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

In this case, because each of the content requirements of a 
VCAA notice has been fully satisfied, there is no error.  
Here, the appellant is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the appellant under the 
VCAA.  In essence, the appellant in this case has been 
notified as to the laws and regulations governing service 
connection claims.  He has been advised of the evidence 
considered in connection with his appeal and what information 
VA and the appellant would provide.  He has been told what 
the VA would do to assist him with his claim and the VA has 
obtained all documents it has notice thereof that would 
assist in the adjudication of the appellant's claim.  Thus, 
the Board finds that there has been no prejudice to the 
appellant that would warrant further notification or 
development.  As such, the appellant's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

Under 38 U.S.C.A. §38 U.S.C.A. §§ 1110, 1131 (West 2002) and 
38 C.F.R. § 3.303(b) (2008), service connection may be 
awarded for a "chronic" condition when:  (1) a chronic 
disease manifests itself and is identified as such in service 
(or within the presumption period under 38 C.F.R. § 3.307) 
and the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v 
Gober, 10 Vet. App. 488, 495-98 (1997).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2008).  The Court has 
held that when aggravation of a veteran's nonservice-
connected disability is proximately due to or the result of a 
service-connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).

The Court has further held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

Moreover, service connection connotes many factors, but 
basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The veteran has come before the VA asking that service 
connection be granted for a disability of the cervical 
segment of the spine.  The service medical records indicate 
that the veteran was treated on two occasions for complaints 
involving the neck.  The treatment for the complaints was 
physical therapy, traction, and prescription medications.  
The record indicates that the treatment occurred in 1962 and 
upon completion thereof, the veteran was returned to full 
duty.  The veteran subsequently sat for a end-of-enlistment 
physical in December 1964.  There were no complaints of or 
clinical findings indicative of a cervical spine disability.  

The post-service medical records indicates that the veteran 
received treatment for neck strain in 1974 after being 
involved in a motor vehicle accident.  He was also seen in 
1974 following an accident on the ice.  Specifically, the 
veteran fell on the ice and he had pain radiating from the 
lower back to his legs.  Based on statements provided by the 
veteran, the treating physicians hypothesized that the 
veteran's then-current spinal conditions were related to the 
symptoms he manifested while in service.  They gave these 
opinions even though they did not have the veteran's service 
medical records before them nor did they offer an opinion as 
to why the veteran's end-of-enlistment physical failed to 
produce findings indicative of a chronic disability or 
condition of the cervical segment of the spine.  

To supplement the medical records, the veteran provided 
various statements from fellow airmen along with his own 
written opinions.  These items were reviewed by the RO and 
then the Board, both of which denied the veteran's claim for 
entitlement to service connection for a neck disability.  The 
Board issued its decision in October 1989.

Since that time, the veteran has submitted additional 
statements in support of his claim.  He has also provided 
testimony before the undersigned VLJ.  He has continued to 
claim that after he was released from the Air Force, he 
experienced pain and movement restrictions in his neck.  He 
sought out treatment for his complaints and has continued to 
do so to the present time.  

In conjunction with his claim, the VA has obtained the 
veteran's VA treatment records along with any other medical 
records that the veteran has claimed show treatment for a 
neck disorder.  These records do in fact show repeated 
treatment for a neck disorder.  However, those same records 
do not etiologically link the veteran's current neck 
disability with his military service.  

Upon reopening the claim, the Board determined that 
additional medical information was needed with respect to the 
veteran's claimed neck disability.  Thus, the Board remanded 
the issue to the AMC for the purpose of obtaining an 
etiological opinion concerning the veteran's neck.  Such an 
examination was accomplished in February 2008.  The results 
have been included in the claims folder for review.  

The examiner confirmed that he had reviewed all of the 
veteran's private medical records, the service medical 
records, and the post-service government medical records.  He 
also reviewed the veteran's claims file.  Upon completion of 
the examination, the doctor did confirm a diagnosis of a 
cervical spine disability.  The doctor also wrote the 
following:

	. . . His neck condition is less 
likely as not (less than 50/50 
probability) caused by or a result of [a] 
cervical ligamentous strain during April 
1962, treated palliatevely with Robaxin 
and Aspirin and hypermobility of cervical 
spine during May 1962 treated with 
Robaxin and physical therapy with 
cervical traction.

RATIONALE FOR OPINION GIVEN:  It is the 
opinion of this physician that . . . [the 
current disability is] more likely 
related to injuries sustained after 
service.  The rationale is there is no 
evidence of any specific injury to his 
neck while he was in service and the x-
rays of the C-spine taken while in 
service on 4/26/1962 revealed decreased 
lordosis of cervical spine and 
hypermobility at C2-C4, and x-rays taken 
on 8/30/1963 were reported negative.  
Moreover, it was noted from the history 
given by the veteran and from the 
statement of Dr. John Reid Jr., MD, dated 
October 1, 1974, in [the] C-file that 
this veteran [was] injured his neck in an 
automobile accident in August 1969 and 
the x-rays were negative.  Later he 
slipped on ice and fell and injured his 
neck and back.  MRI of cervical spine 
done on 9/10/1999 which revealed post 
traumatic changes and degenerative disc 
disease with reversal of normal curvature 
of C-spine, and x-rays taken on 10/19/04 
reported moderate to advanced 
degenerative disc disease, most notably 
inferior cervical spine C5-C7.  Also, MRI 
done on 10/02/07 reported multilevel 
neural foraminal narrowing, moderate to 
severe spinal cord stenosis C5-6.  All 
these radiographcial changes are evidence 
after 1969 after discharge from military 
service.  So his present neck condition 
with degenerative disc disease is more 
likely related to injuries sustained 
after discharge from service.  

The Board recognizes the fact that the veteran did receive 
treatment for complaints involving his neck while in service.  
However, from the medical records in service, it appears as 
though the complaints involved an acute, vice chronic, 
condition.  He was placed back on full duty and when he left 
the service, the medical evidence indicated that he was not 
then suffering from a neck disorder or disability.  

As reported, in 1974 the veteran's private care providers 
hypothesized that the veteran's neck condition may have been 
caused by his military service or the neck condition he 
received treatment for while he was in service.  This 
assessment appears to have been based solely on statements 
provided by the appellant.  There is no indication that the 
examiners reviewed the veteran's service medical records or 
his claims folder.  In addition, the doctors did not provide 
underlying reasons and bases for their conclusions.  Instead, 
the doctors relied upon the information provided to them by 
the veteran. 

Medical history supplied by a patient to a doctor when an 
individual is obtaining medical treatment is viewed as being 
highly credible in the law.  The resolution of this case 
hinges on whether there is adequate medical evidence of a 
nexus between current cervical spine condition and the 
veteran's service.  The Board has the duty to assess the 
credibility and weight to be given the evidence relative to 
this issue.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

This assessment of credibility and weight to be given the 
evidence includes scrutiny of a medical professional's 
statements in association with such related factors as the 
basis for the opinions rendered, i.e., presence or absence of 
clinical records.  While professional opinions must be 
considered, VA is not bound to accept any such opinion 
considering the merits of the claim.  See, i.e., Hayes v. 
Brown, 5 Vet. App. 60 (1993).

In this instance, the examiners in 1974 failed to discuss the 
veteran's post-service injuries.  The opinions themselves do 
not provide underlying reasons and bases for their conclusion 
other than the veteran's reported history.  As such, the 
Board finds the statements from the physicians inconclusive 
and speculative.  They are not definitive in proving the 
claim.  The assertions are deemed to be of limited weight as 
the statements fail to assert a medical basis upon which the 
suppositions have been predicated thereon.  The Court has 
made it clear that medical possibilities and unsupported 
medical opinions carry negligible probative weight.  See 
Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  See also Perman 
v. Brown, 5 Vet. App. 237, 241 (1993).  It is the conclusion 
of the Board that the hypothesis lack significant probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993). 

The most recent VA examination has chronicled the treatment 
the veteran has received for his neck since he left the Air 
Force.  The examiner has opined that the veteran's current 
disability was not related to his military service or to any 
conditions for which he received treatment therefor while he 
was in service.  Instead, the examiner has concluded that the 
current neck disability was more likely than not 
etiologically related to post-service events (a motor vehicle 
accident and falling on the ice).  The veteran has not 
submitted any recent medical evidence that disputes the above 
opinion.  

Notwithstanding the lack of recent supporting medical 
evidence, the veteran has continued to assert that he suffers 
from a neck disability and that said disorder is related to 
his military service.  Unfortunately, the veteran's 
assertions are the only positive evidence in support of his 
claim.  That is, the claims folder is negative for any 
independent medical evidence, either from a private physician 
or a government physician, which would establish an 
etiological link between the claimed disability with his 
military service.

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may experience pain in the neck or that he has 
restrictions in the movement of the neck.  However, he is not 
competent to say that he has an actual disability that is 
related to his service or to a condition he suffered 
therefrom while he was in service.  In other words, there is 
no indication that he possesses the requisite medical 
knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the 
Board finds that the medical evidence does not support the 
veteran's assertions, and as such, service connection for a 
disability of the cervical segment of the spine is not 
warranted. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).


ORDER

Entitlement to service connection for a disability of the 
cervical segment of the spine is denied.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


